Title: To James Madison from James Monroe, 21 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington July 21. 1816.

I have written to day to Mr Coles to come here immediately, to take dispatches, to Mr Harris in Russia.  I have recd. Mr Ingersols report; the dispatches will therefore be ready for Mr Coles, by the time he gets here.  He will be plac’d, of course, on the best footing, that precedents will admit of.
I have not yet heard from Mr Crowninshield, either, respecting the Labrador coast, or the letter of the Dey of Algiers.
I saw Mr. Bagot yesterday.  He says that he is willing to adopt any regulation to be reciprocal, respecting the naval force on the Lakes, either by convention, or instruction to the proper commanders on each side, to be agreed on in the latter case by the parties.  I shall see him again in a day or two, & will write you more fully on this subject in the interim.  With affectionate respects

Jas. Monroe


Who shall be sent to So. America?  Poinsett & Hughes would perhaps either be willing to go.  Onis promises his aid.  The Macedonian is out of repair.  The Guerriere is in good state for the voyage.
To the enquiry in the letter to Mr P. I shall be glad to give an answer.

